Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-4 in the reply filed on September 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on September 12, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al (the article entitled “The Internal Stress Evaluation of Pultruded Blades for a Darrieus Win Turbine”) in view of Gorthala et al (US 6007655) .
Baran et al taught that it was known at the time the invention was made to form a composite profile having a non-uniform cross section which included a leading edge slug with a greater thickness than the composite trailing edge of the profile where the resin impregnated fibers were pulled through a die and subjected to heating to cure the profile. The reference failed to teach that one would have employed multiple pultrusion dies including a leading edge slug die and a primary pultrusion die with the feeding of resin and fiber to each of the dies in the construction of the composite profile where in the leading edge slug die one formed and cured a portion of the profile and then fed this cured portion into the primary pultrusion die with additional resin and fiber for making the completed profile. 
Gorthala et al taught that it was known in the art of pultrusion that when forming a profile with areas of greater thickness it was desirable to provide multiple pultrusion dies wherein one was able to pultrude a portion of the profile in one upstream die where the partial profile was of a thicker region and completely cured the partial portion of the profile and then fed the partial profile cured portion together with additional resin and fiber to a second pultrusion die where the final complete profile was formed. Applicant is referred to column 1, lines 20-58 and column 1, lines 64-column 2, line 5 and column 2, lines 23-43. The processing taught by Gorthala included the use of a wet out bath for each pultrusion die as well as curing (presumably completely curing) of the resin associated with each of the pultrusion dies, see column 3, line 62-14. The processing in accordance with the teachings of Gorthala et al would have been suitable for manufacturing products having non-uniform cross sections (see column 4, lines 15-43). As noted previously, Gorthala et al taught the use of multiple pultrusion dies in series where thick sections of the profile were to be manufactured and provided improved efficiency in the curing operation of the same. It would have been readily understood by one skilled in the art at the time the invention was made that the non-uniform cross sectional pultruded profile of Baran et al including a thickened leading slug edge of the non-uniform cross sectional profile of the rotor blade therein would have been more effectively manufactured with multiple pultrusion dies where the first (upstream) pultrusion die was responsible for formation of the thicker portion of the cross sectional composite profile  and curing the same prior to introduction into the final downstream pultrusion die where the final profile was formed (and the thicker part was understood to be the leading edge slug in the composite rotor blade, non-uniform cross section profile taught by Baran et al).
With respect to claims 3 and 4, the reference to Gorthala et al taught that the initially formed part of the cross section formed in the first die (the most upstream die) was cured in the pultrusion die prior to introduction into the downstream pultrusion die therein. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with the admitted prior art as defined in applicant’s specification.
The references as discussed above taught the overall operation but failed to express that one skilled in the art at the time the invention was made would have known to insert a wire rope into the leading edge slug pultrusion die for forming a leading edge weight insert. It should be noted that the references as set forth above clearly provided a cross sectional shape which included a leading edge for the blade spar therein. The admitted prior art expressed that the use of a single die to manufacture the non-uniform cross sectional shapes with pultrusion has been challenging, see paragraph [0008] of the specification, for instance. Note that the admitted prior art also admits that the formation of some rotor blades requires a heavy cross section typically in the leading edge and that the weight extending to the trailing edge decreases (is as light as possible). It should be noted that the reference to Gorthala provided a leading edge with a larger number of composite materials which require curing than in the trailing edge of the blade assembly. The admitted prior art suggested that in some cases it was known that the leading edge slug needed additional weight added thereto and that this was done in a single die arrangement by continuously inserting a metallic wire rope into the leading edge slug as it is processed, see paragraph [0010]. Certainly then, in order to add weight to the leading edge spar in Gorthala et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to feed a metallic wire rope with the fibers and resin used to form the leading edge slug of the rotor as described as pultruded above in paragraph 5 when it was desirable to add weight to the leading edge slug as expressed was known as taught by applicant’s admitted prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746